 1   KESSLER TOPAZ
        MELTZER & CHECK, LLP
 2   JENNIFER L. JOOST (Bar No. 296164)
     (jjoost@ktmc.com)
 3   One Sansome Street, Suite 1850
     San Francisco, CA 94104
 4   Tele: (415) 400-3000
     Fax: (415) 400-3001
 5
     BERNSTEIN LITOWITZ BERGER
 6     & GROSSMANN LLP
     JONATHAN D. USLANER (Bar No. 256898)
 7   (jonathanu@blbglaw.com)
     2121 Avenue of the Stars, Suite 2575
 8   Los Angeles, CA 90067
     Tel: (310) 819-3472
 9
     Co-Lead Counsel for Lead Plaintiffs and the Class
10
     [Additional counsel listed on signature page.]
11

12                                   UNITED STATES DISTRICT COURT
13                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                            OAKLAND DIVISION
15   In Re NVIDIA CORPORATION SECURITIES                 Case No. 4:18-cv-07669-HSG
     LITIGATION
16                                                       CLASS ACTION
17
                                                         STIPULATION AND ORDER SETTING
18   This Document Relates to: All Actions.              SCHEDULE FOR FILING OF THE
                                                         SECOND CONSOLIDATED AMENDED
19                                                       COMPLAINT AND ANSWER OR OTHER
                                                         RESPONSE TO THE SECOND
20                                                       CONSOLIDATED AMENDED COMPLAINT
21
                                                         Judge: Hon. Haywood S. Gilliam, Jr.
22                                                       Courtroom: 2

23

24

25

26

27

28

                                                         Case No. 4:18-cv-07669-HSG
          STIPULATION AND ORDER SETTING SCHEDULE FOR FILING OF THE SECOND
       CONSOLIDATED AMENDED COMPLAINT AND ANSWER OR OTHER RESPONSE TO THE
                     SECOND CONSOLIDATED AMENDED COMPLAINT
 1           This Stipulation is entered into by and between Lead Plaintiffs E. Öhman J:Or Fonder AB

 2   (“Öhman Fonder”) (“Öhman Fonder”) and Stichting Pensionenfonds PGB (“PGB,” and with Öhman

 3   Fonder, “Lead Plaintiffs”) and Defendants NVIDIA Corporation (“NVIDIA”), NVIDIA’s President and

 4   Chief Executive Officer, Jensen Huang, NVIDIA’s Executive Vice President and Chief Financial

 5   Officer, Collette Kress, and NVIDIA Senior Vice President, Jeff Fisher (collectively, “Defendants”)

 6   (together with Lead Plaintiffs, the “Parties”).

 7           WHEREAS, on March 16, 2020, the Court issued an order granting in part and denying in part
 8   Defendants’ motion to dismiss the Consolidated Class Action Complaint (“CAC”), with leave to amend;

 9           WHEREAS, the Court ordered Lead Plaintiffs to file an amended consolidated complaint by
10   April 13, 2020;

11           WHEREAS, there currently is a global health emergency due to the novel coronavirus
12   COVID-19 pandemic;

13           WHEREAS, counsel for Lead Plaintiffs have business operations in at least California,
14   Pennsylvania, and New York;

15           WHEREAS, counsel for Defendants have business operations in at least California and New
16   York;

17           WHEREAS, on March 16, 2020, seven counties in the Bay Area, including San Francisco
18   County, Santa Clara County, Alameda County, and Marin County, issued “shelter-in-place” orders until

19   April 7, 2020, which required residents in these counties to stay at home except for essential needs and

20   exercise and non-essential businesses to cease physical operations;

21           WHEREAS, on March 19, 2020, the Governor of California, Gavin Newsom, extended similar
22   orders to the entire state of California indefinitely;

23           WHEREAS, on March 19, 2020, the Governor of Pennsylvania, Tom Wolf, issued an order
24   requiring the closure of the physical operations of all businesses within Pennsylvania that are “not life

25   sustaining,” including law firms, indefinitely;

26           WHEREAS, on March 20, 2020, the Governor of New York, Andrew Cuomo, issued an order
27   requiring the closure of the physical operations of non-essential businesses within New York,

28   indefinitely;

                                         1               Case No. 4:18-cv-07669-HSG
          STIPULATION AND ORDER SETTING SCHEDULE FOR FILING OF THE SECOND
       CONSOLIDATED AMENDED COMPLAINT AND ANSWER OR OTHER RESPONSE TO THE
                     SECOND CONSOLIDATED AMENDED COMPLAINT
 1           WHEREAS, counsel for Lead Plaintiffs state that these orders, as well as the global efforts to
 2   slow the spread of COVID-19 implemented since the beginning of March 2020, have impacted and will

 3   continue to impact Lead Plaintiffs’ time to further investigate and amend the CAC, including contacting

 4   witnesses within and outside the United States;

 5           WHEREAS, between March 18, 2019 and March 23, 2020, the Parties met and conferred
 6   regarding a schedule for Lead Plaintiffs’ filing of a second consolidated amended complaint and any

 7   corresponding answer or responsive motion thereto; and

 8           WHEREAS, the Parties agree that the following proposed schedule is reasonable and appropriate
 9   given the current status of the public health emergency and the orders issued in the states where the

10   Parties’ counsel have business operations, among others, and the nature of the action and the issues

11   raised in the CAC and the Court’s March 16, 2020 order.

12           THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the Parties,
13   through their undersigned counsel, as follows:

14           1.     Lead Plaintiffs shall file and serve a second consolidated amended complaint by May 13,

15   2020.

16           2.     Defendants shall answer or otherwise respond to the second consolidated amended

17   complaint on or before June 29, 2020.

18           3.     If any or all Defendants move to dismiss the second consolidated amended complaint,

19   Lead Plaintiffs shall file and serve opposition papers by August 13, 2020.

20           4.     Any reply papers shall be filed and served by September 14, 2020.

21           5.     Any hearing on the motion to dismiss shall be conducted at 2:00 p.m. on October 15,

22   2020, or at the Court’s convenience any time thereafter.

23   Dated: March 24, 2020                        Respectfully submitted,

24                                                KESSLER TOPAZ
                                                   MELTZER & CHECK, LLP
25
                                    /s/ Jennifer L. Joost
26                                  JENNIFER L. JOOST (Bar No. 296164)
                                    (jjoost@ktmc.com)
27                                  One Sansome Street, Suite 1850
                                    San Francisco, CA 94104
28                                  Tel: (415) 400-3000
                                    Fax: (415) 400-3001
                                            2                   Case No. 4:18-cv-07669-HSG
          STIPULATION AND ORDER SETTING SCHEDULE FOR FILING OF THE SECOND
       CONSOLIDATED AMENDED COMPLAINT AND ANSWER OR OTHER RESPONSE TO THE
                     SECOND CONSOLIDATED AMENDED COMPLAINT
 1                                           -and-

 2                                    ANDREW ZIVITZ (pro hac vice)
                                      (azivitz@ktmc.com)
 3                                    MATTHEW MUSTOKOFF (pro hac vice)
                                      (mmustokoff@ktmc.com)
 4                                    NATHAN HASIUK (pro hac vice)
                                      (nhasiuk@ktmc.com)
 5                                    ERIC K. GERARD (pro hac vice)
                                      (egerard@ktmc.com)
 6                                    280 King of Prussia Road
                                      Radnor, PA 19087
 7                                    Tel: (610) 667-7706
                                      Fax: (610) 667-7056
 8
                                      Counsel for Lead Plaintiff E. Öhman J:or Fonder AB and
 9                                    Co-Lead Counsel for the Class

10                                    BERNSTEIN LITOWITZ BERGER
                                       & GROSSMANN LLP
11
                                      JONATHAN D. USLANER (Bar No. 256898)
12                                    (jonathanu@blbglaw.com)
                                      Lauren M. Cruz (Bar No. 299664)
13                                    (lauren.cruz@blbglaw.com)
                                      2121 Avenue of the Stars, Suite 2575
14                                    Los Angeles, CA 90067
                                      Tel: (310) 819-3472
15
                                             -and-
16
                                      JOHN C. BROWNE (pro hac vice)
17                                    (johnb@blbglaw.com)
                                      JEROEN VAN KWAWEGEN (pro hac vice)
18                                    (jeroen@blbglaw.com)
                                      MICHAEL M. MATHAI (pro hac vice)
19                                    (michael.mathai@blbglaw.com)
                                      1251 Avenue of the Americas
20                                    New York, NY 10020
                                      Tel: (212) 554-1400
21                                    Fax: (212) 554-1444

22                                    Counsel for Lead Plaintiff Stichting Pensioenfonds PGB
                                      and Co-Lead Counsel for the Class
23

24   Dated: March 24, 2020            COOLEY LLP
25                                    /s/ John C. Dwyer
                                      JOHN C. DWYER (Bar No. 136533)
26                                    (dwyerjc@cooley.com)
                                      PATRICK E. GIBBS (Bar No. 183174)
27                                    (pgibbs@cooley.com)
                                      SARAH M. LIGHTDALE (Bar No. 4395661)
28                                    (slightdale@cooley.com)

                                         3               Case No. 4:18-cv-07669-HSG
          STIPULATION AND ORDER SETTING SCHEDULE FOR FILING OF THE SECOND
       CONSOLIDATED AMENDED COMPLAINT AND ANSWER OR OTHER RESPONSE TO THE
                     SECOND CONSOLIDATED AMENDED COMPLAINT
 1                                               CLAIRE A. MCCORMACK (Bar No. 241806)
                                                 (cmccormack@cooley.com)
 2                                               SAMANTHA A. KIRBY (Bar No. 307917)
                                                 (skirby@cooley.com)
 3                                               3175 Hanover Street
                                                 Palo Alto, CA 94304-1130
 4                                               Tele: (650) 843-5000
                                                 Fax: (650) 849-7400
 5
                                                 Attorneys for Defendants
 6                                               NVIDIA Corporation, Jensen Huang, Colette Kress and
                                                 Jeff Fisher
 7

 8                            ATTESTATION OF CONCURRENCE IN FILING
 9          Pursuant to the United States District Court for the Northern District of California, Civil L.R. 5-

10   1(i)(3), I hereby attest that the concurrence to the filing of the foregoing document has been obtained

11   from each of the other signatories.

12   Dated: March 24, 2020                                      /s/ Jennifer L. Joost
                                                                JENNIFER L. JOOST
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         4               Case No. 4:18-cv-07669-HSG
          STIPULATION AND ORDER SETTING SCHEDULE FOR FILING OF THE SECOND
       CONSOLIDATED AMENDED COMPLAINT AND ANSWER OR OTHER RESPONSE TO THE
                     SECOND CONSOLIDATED AMENDED COMPLAINT
 1                                           ORDER
 2            PURSUANT TO STIPULATION, IT IS SO ORDERED that:
 3            1.    Lead Plaintiffs shall file and serve a second consolidated amended complaint by May 13,

 4   2020 (the “Second Consolidated Amended Complaint”).

 5            2.    Defendants shall answer or otherwise respond to the Second Consolidated Amended

 6   Complaint on or before June 29, 2020.

 7            3.    If any or all Defendants move to dismiss the Second Consolidated Amended Complaint,

 8   Lead Plaintiffs shall file and serve opposition papers by August 13, 2020.

 9            4.    Any reply papers shall be filed and served by September 14, 2020.

10            5.    Subject to any further order of the Court, the motion to dismiss shall be noticed for

11   hearing as part of the Court’s regular law and motion calendar on Thursday, October 15, 2020, at

12   2:00 p.m.

13            SO ORDERED.

14

15   Dated:        3/25/2020
                                                         Hon. Haywood S. Gilliam, Jr.
16                                                       United States District Court Judge

17

18

19

20

21

22

23

24

25

26

27

28

                                         5               Case No. 4:18-cv-07669-HSG
          STIPULATION AND ORDER SETTING SCHEDULE FOR FILING OF THE SECOND
       CONSOLIDATED AMENDED COMPLAINT AND ANSWER OR OTHER RESPONSE TO THE
                     SECOND CONSOLIDATED AMENDED COMPLAINT
